Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

dated as of November 29, 2010

among

STATER BROS. HOLDINGS INC.,

as Issuer

STATER BROS. MARKETS,

STATER BROS. DEVELOPMENT, INC.,

SBM DAIRIES, INC.,

SUPER RX, INC.,

as Guarantors

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Initial Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Definitions      1    2.    Exchange Offer      4    3.    Shelf
Registration      6    4.    ADDITIONAL INTEREST      8    5.    Registration
Procedures      9    6.    Registration Expenses      17    7.   
Indemnification      18    8.    Rules 144 and 144A      21    9.   
Underwritten Registrations      21    10.    Miscellaneous      22   



--------------------------------------------------------------------------------

This Registration Rights Agreement (the “Agreement”) is dated as of November 29,
2010, by and among Stater Bros. Holdings Inc., a Delaware corporation, as the
issuer (“Stater Bros.”), Stater Bros. Markets (“Markets”), Stater Bros.
Development, Inc. (“Development”), SBM Dairies, Inc. (“Dairies”) and Super Rx,
Inc. (“Super Rx,” and together with Markets, Development and Dairies, the
“Guarantors,” and each, a “Guarantor”), and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as the initial purchaser (the “Initial Purchaser”).

This Agreement is entered into in connection with the Purchase Agreement, dated
as of November 12, 2010, between Stater Bros., the Guarantors and the Initial
Purchaser (the “Purchase Agreement”) relating to the sale by Stater Bros. to the
Initial Purchaser of an aggregate of $255,000,000 principal amount of its 7 3/8%
Senior Notes due 2018 (the “Notes”), which are guaranteed by the Guarantors. In
order to induce the Initial Purchaser to enter into the Purchase Agreement,
Stater Bros. and the Guarantors have agreed to provide the registration rights
set forth in this Agreement for the equal benefit of the Initial Purchaser and
its respective direct and indirect transferees. The execution and delivery of
this Agreement is a condition to the Initial Purchaser’s obligation to purchase
the Notes under the Purchase Agreement.

The parties hereby agree as follows:

1. DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“Additional Interest”: See Section 4.

“Advice”: See Section 5.

“Applicable Period”: See Section 2.

“Closing Date”: The closing of the offering of the Notes to the Initial
Purchaser.

“Commission”: The Securities and Exchange Commission.

“Effectiveness Date”: The 360th day after the Closing Date.

“Effectiveness Target Date”: See Section 4.

“Effectiveness Period”: See Section 3.

“Event Date”: See Section 4.

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder.



--------------------------------------------------------------------------------

“Exchange Deadline”: See Section 2.

“Exchange Notes”: See Section 2.

“Exchange Offer”: See Section 2.

“Exchange Offer Registration Statement”: See Section 2.

“Filing Date”: The 270th day after the Closing Date.

“FINRA”: See Section 5.

“Guarantee”: The full and unconditional, joint and several guarantee of the
payment of principal of, premium and Additional Interest, if any, and interest
on the Notes on a senior unsecured basis by the Guarantors and each other Person
that is required to become a guarantor under the terms of the Indenture after
the Closing Date, in each case until such Person is released from its Guarantee
pursuant to the Indenture.

“Guarantors”: See the introductory paragraph to this Agreement.

“Holder”: Any holder of Transfer Restricted Securities.

“Holders Counsel”: See Section 5.

“Indenture”: The Indenture, dated as of November 29, 2010, among Stater Bros.,
the Guarantors and The Bank of New York Trust Company, N.A., as trustee,
pursuant to which the Notes are being issued, as amended or supplemented from
time to time in accordance with the terms thereof.

“Initial Purchaser”: See the introductory paragraph to this Agreement.

“Initial Shelf Registration Statement”: See Section 3.

“Inspectors”: See Section 5.

“Notes”: See the introductory paragraphs to this Agreement.

“Participant”: See Section 7.

“Participating Broker-Dealer”: See Section 2.

“Person”: An individual, trustee, corporation, partnership, joint stock company,
limited liability company, trust, unincorporated association, union, business
association, firm or other legal entity.

“Prospectus”: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration

 

2



--------------------------------------------------------------------------------

statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Transfer Restricted Securities covered by
such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Records”: See Section 5.

“Registration Default”: See Section 4.

“Registration Statement”: Any registration statement of Stater Bros. and the
Guarantors, including, but not limited to, the Exchange Offer Registration
Statement, that covers any of the Transfer Restricted Securities pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 144”: Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar rule (other than Rule 144A) or regulation hereafter
adopted by the Commission providing for offers and sales of securities made in
compliance therewith resulting in offers and sales by subsequent holders that
are not affiliates of an issuer of such securities being free of the
registration and prospectus delivery requirements of the Securities Act.

“Rule 144A”: Rule 144A under the Securities Act, as such Rule may be amended
from time to time, or any similar rule (other than Rule 144) or regulation
hereafter adopted by the Commission providing for offers and sales of securities
made in compliance therewith resulting in offers and sales by subsequent holders
that are not affiliates of an issuer of such securities being free of the
registration and prospectus delivery requirements of the Securities Act.

“Rule 415”: Rule 415 under the Securities Act, as such Rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.

“Securities Act”: The Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Selling Holders”: See Section 5.

“Shelf Notice”: See Section 2.

“Shelf Registration Statement”: See Section 3.

“Stater Bros.”: See the introductory paragraph to this Agreement.

“Subsequent Shelf Registration Statement”: See Section 3.

 

3



--------------------------------------------------------------------------------

“Suspension Period”: See Section 3.

“TIA”: The Trust Indenture Act of 1939, as amended.

“Transfer Restricted Security”: Each Note, until:

(i) the date on which such Note has been exchanged by a Person other than a
broker-dealer for an Exchange Note in the Exchange Offer;

(ii) following the exchange by a broker-dealer in the Exchange Offer of a Note
for an Exchange Note, the date on which such Exchange Note is sold to a
purchaser who receives from such broker-dealer on or prior to the date of such
sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement;

(iii) the date on which such Note has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement; or

(iv) the date on which such Note is distributed to the public pursuant to Rule
144 under the Securities Act.

“Trustee”: The trustee under the Indenture and, if existent, the trustee under
any indenture governing the Exchange Notes.

“Underwritten registration or underwritten offering”: A registration in which
securities of Stater Bros. and the Guarantors are sold to an underwriter for
reoffering to the public.

2. EXCHANGE OFFER

(a) Stater Bros. and the Guarantors agree to file with the Commission as soon as
practicable after the Closing Date, but in no event later than the Filing Date,
an offer to exchange (the “Exchange Offer”) any and all of the Transfer
Restricted Securities for a like aggregate principal amount of debt securities
of Stater Bros., the terms of which are substantially identical to the Notes
(the “Exchange Notes”) (and which are entitled to the benefits of the Indenture
or a trust indenture which is identical to the Indenture (other than such
changes to the Indenture or any such identical trust indenture as are necessary
to comply with any requirements of the Commission to effect or maintain the
qualification thereof under the TIA) in all material respects and which, in
either case, has been qualified under the TIA), except that the Exchange Notes
shall have been registered pursuant to an effective Registration Statement under
the Securities Act. The Exchange Offer will be registered under the Securities
Act on the appropriate form (the “Exchange Offer Registration Statement”) and
will comply with all applicable tender offer rules and regulations under the
Exchange Act. Unless the Exchange Offer would not be permitted by applicable law
or Commission policy, Stater Bros. and the Guarantors will commence the Exchange
Offer and use their commercially reasonable efforts to (x) cause the Exchange
Offer Registration Statement to be declared effective under the Securities Act
on or before the Effectiveness Date; (y) keep the Exchange Offer open for at
least 30 days (or longer if required by applicable law) after the date that
notice of the Exchange Offer is

 

4



--------------------------------------------------------------------------------

mailed to Holders; and (z) issue, on or prior to the later of (1) the 30th
business day following the date on which the Exchange Offer Registration
Statement was declared effective by the Commission, and (2) the earliest
possible date following such 30th business day if a longer period is required by
federal securities laws (such later date being the “Exchange Deadline”),
Exchange Notes in exchange for all Notes tendered prior thereto in the Exchange
Offer. Each Holder who participates in the Exchange Offer will be required to
represent that any Exchange Notes received by it will be acquired in the
ordinary course of its business, that at the time of the consummation of the
Exchange Offer such Holder will have no arrangement or understanding with any
person to participate in the distribution (within the meaning of the Securities
Act) of the Exchange Notes, and that such Holder is not an affiliate of Stater
Bros. or the Guarantors within the meaning of the Securities Act. Upon
consummation of the Exchange Offer in accordance with this Section 2, the
provisions of this Agreement shall continue to apply, mutatis mutandis, solely
with respect to Exchange Notes held by Participating Broker-Dealers (as defined
below), and Stater Bros. and the Guarantors shall have no further obligation to
register Transfer Restricted Securities pursuant to Sections 2 or 3 of this
Agreement.

(b) Stater Bros. and the Guarantors shall include within the Prospectus
contained in the Exchange Offer Registration Statement a section entitled “Plan
of Distribution” reasonably acceptable to the Initial Purchaser, which shall
contain a summary statement of the positions taken or policies made by the Staff
of the Commission with respect to the potential “underwriter” status of any
broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of Exchange Notes received by such broker-dealer in the Exchange
Offer (a “Participating Broker-Dealer”), whether such positions or policies have
been publicly disseminated by the Staff of the Commission or such positions or
policies, in the judgment of the Initial Purchaser, represent the prevailing
views of the Staff of the Commission. Such “Plan of Distribution” section shall
also allow the use of the Prospectus by all persons subject to the prospectus
delivery requirements of the Securities Act, including all Participating
Broker-Dealers, and include a statement describing the means by which
Participating Broker-Dealers may resell the Exchange Notes.

Stater Bros. and the Guarantors shall use their commercially reasonable efforts
to keep the Exchange Offer Registration Statement effective and to amend and
supplement the Prospectus contained therein, in order to permit such Prospectus
to be lawfully delivered by all persons subject to the prospectus delivery
requirements of the Securities Act for such period of time as such persons must
comply with such requirements in order to resell the Exchange Notes, provided
that such period shall not exceed 180 days (or such longer period if extended
pursuant to the last paragraph of Section 5) (the “Applicable Period”).

In connection with the Exchange Offer, Stater Bros. and the Guarantors shall:

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(ii) utilize the services of a Depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York; and

 

5



--------------------------------------------------------------------------------

(iii) permit Holders to withdraw tendered Notes at any time prior to the close
of business, New York time, on the last business day on which the Exchange Offer
shall remain open.

As soon as practicable after the close of the Exchange Offer Stater Bros. and
the Guarantors shall:

(1) accept for exchange all Notes tendered and not validly withdrawn pursuant to
the Exchange Offer;

(2) deliver to the Trustee for cancellation all Notes so accepted for exchange;
and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes Exchange Notes equal in principal amount to the Notes of such Holder so
accepted for exchange.

The Exchange Notes may be issued under (A) the Indenture or (B) an indenture
substantially identical to the Indenture, which in either event will provide
that the Exchange Notes will not be subject to the transfer restrictions set
forth in the Indenture and that the Exchange Notes and the Notes will vote and
consent together on all matters as one class and that neither the Exchange Notes
nor the Notes will have the right to vote or consent as a separate class on any
matter.

(c) If (i) the Exchange Offer is not permitted by applicable law or Commission
policy, (ii) any Holder of Transfer Restricted Securities notifies Stater Bros.
and the Guarantors prior to the 20th day following the commencement of the
Exchange Offer that (A) such Holder is prohibited by law or Commission policy
from participating in the Exchange Offer; (B) such Holder may not resell the
Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is neither appropriate nor available for such resales; or
(C) it is a broker-dealer and owns Notes acquired directly from Stater Bros. or
the Guarantors or an affiliate of Stater Bros. or the Guarantors, or (iii) the
Exchange Offer is not commenced within 360 days after the Closing Date for any
reason, then Stater Bros. and the Guarantors shall promptly deliver to the
Holders and the Trustee written notice thereof (the “Shelf Notice”) and shall
file an Initial Shelf Registration Statement pursuant to Section 3. Following
the delivery of a Shelf Notice to the Holders of Transfer Restricted Securities
(only in the circumstances contemplated by clauses (i) and (iii) of the
preceding sentence and only if Stater Bros. and the Guarantors shall have
satisfied their obligations, if any, pursuant to Section 5(w) below), Stater
Bros. and the Guarantors shall not have any further obligation to conduct the
Exchange Offer under this Section 2.

3. SHELF REGISTRATION

If a Shelf Notice is delivered as contemplated by Section 2(c), then:

 

6



--------------------------------------------------------------------------------

(a) Initial Shelf Registration Statement. Stater Bros. and the Guarantors shall
carefully prepare and file with the Commission a Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 covering all of
the Transfer Restricted Securities (the “Initial Shelf Registration Statement”).
Stater Bros. and the Guarantors shall use their commercially reasonable efforts
to file such Initial Shelf Registration Statement with the Commission as
promptly as practicable after such obligation arises and to cause the Initial
Shelf Registration Statement to be declared effective by the Commission on or
prior to 120 days after such obligation arises. The Initial Shelf Registration
Statement shall be on Form S-3 or another appropriate form permitting
registration of such Transfer Restricted Securities for resale by such Holders
in the manner or manners designated by them (including, without limitation, one
or more underwritten offerings). Stater Bros. and the Guarantors shall not
permit any securities other than the Transfer Restricted Securities to be
included in the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to Stater
Bros. and the Guarantors in writing, within 15 business days after receipt of a
request therefor, such information as Stater Bros. and the Guarantors may
reasonably request for use in connection with any Shelf Registration Statement
or Prospectus or preliminary Prospectus included therein. No Holder of Transfer
Restricted Securities shall be entitled to Additional Interest pursuant to
Section 4 hereof unless such Holder shall have used its best efforts to provide
to Stater Bros. and the Guarantors all such reasonably requested information
within 15 business days after receiving such request. Each Holder as to which
any Shelf Registration Statement is being effected agrees to furnish promptly to
Stater Bros. and the Guarantors all information to be disclosed in order to make
the information previously furnished to Stater Bros. and the Guarantors by such
Holder not materially misleading. Stater Bros. and the Guarantors shall use
their commercially reasonable efforts to keep the Initial Shelf Registration
Statement continuously effective under the Securities Act until the date which
is 12 months from the later of (i) the Effectiveness Date and (ii) the date on
which such Initial Shelf Registration Statement is actually declared effective
(subject to extension pursuant to the last paragraph of Section 5 hereof) (the
“Effectiveness Period”), or such shorter period ending when (i) all Transfer
Restricted Securities covered by the Initial Shelf Registration Statement have
been sold in the manner set forth and as contemplated in the Initial Shelf
Registration Statement, (ii) a Subsequent Shelf Registration Statement covering
all of the Transfer Restricted Securities has been declared effective under the
Securities Act or (iii) two years after the Closing Date.

Notwithstanding anything to the contrary in this Agreement, Stater Bros. and the
Guarantors, upon advising the Holders of Transfer Restricted Securities, may
suspend the use of the Prospectus included in any Shelf Registration Statement
for periods of time not to exceed 30 consecutive days and for no more than 60
days during any 365 day period in which such suspensions are in effect (each
such period, a “Suspension Period”) if (i) an event or circumstance occurs and
is continuing as a result of which the Shelf Registration Statement, the related
Prospectus or any document incorporated therein by reference as then amended or
supplemented or proposed to be filed would, in the good faith judgment of Stater
Bros. and the Guarantors, contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
(ii)(A) Stater Bros. and the Guarantors determine in their

 

7



--------------------------------------------------------------------------------

good faith judgment that the disclosure of such event at such time would have a
material adverse effect on the business, operations or prospects of Stater Bros.
and the Guarantors, taken as a whole or (B) the disclosure otherwise relates to
a material business transaction or development that has not been publicly
disclosed; provided, however, that upon the termination of such Suspension
Period, the Company shall promptly advise the Holders of Transfer Restricted
Securities that such Suspension Period has been terminated.

(b) Subsequent Shelf Registration Statements. If the Initial Shelf Registration
Statement or any Subsequent Shelf Registration Statement ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the securities registered thereunder), Stater Bros. and
the Guarantors shall use their commercially reasonable efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof, and in any
event shall within 45 days of such cessation of effectiveness amend the Shelf
Registration Statement in a manner reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or file an additional
Registration Statement pursuant to Rule 415 covering all of the Transfer
Restricted Securities (a “Subsequent Shelf Registration Statement”). If a
Subsequent Shelf Registration Statement is filed, Stater Bros. and the
Guarantors shall use their commercially reasonable efforts to cause the
Subsequent Shelf Registration Statement to be declared effective as soon as
practicable after such filing and to keep such Registration Statement
continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration Statement or any Subsequent Shelf Registration Statement was
previously continuously effective. As used herein, the term “Shelf Registration
Statement” means the Initial Shelf Registration Statement and any Subsequent
Shelf Registration Statement.

(c) Supplements and Amendments. Stater Bros. and the Guarantors shall promptly
supplement and amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration Statement, if required by the Securities Act, or if requested
by the Holders of a majority in aggregate principal amount of the Transfer
Restricted Securities covered by such Registration Statement or by any
underwriter of such Transfer Restricted Securities.

4. ADDITIONAL INTEREST

(a) If (i) any Registration Statement required by this Agreement is not filed
with the Commission on or prior to the applicable filing deadline specified for
such filing, (ii) any such Registration Statement has not been declared
effective by the Commission on or prior to the date specified herein for such
effectiveness (the “Effectiveness Target Date”), (iii) the Exchange Offer has
not been consummated within 30 business days after the Effectiveness Target Date
with respect to such Exchange Offer Registration Statement or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose (other than during a Suspension Period with respect to a
Shelf Registration Statement) without being succeeded immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself declared effective immediately (each such event referred to
in clauses (i) through (iv), a “Registration Default”), then Stater Bros. and
the Guarantors hereby agree to pay to each

 

8



--------------------------------------------------------------------------------

Holder of Transfer Restricted Securities affected thereby additional interest
(the “Additional Interest”) in an amount equal to $.05 per week per $1,000 in
principal amount of Transfer Restricted Securities held by such Holder for each
week or portion thereof that the Registration Default continues for the first
90-day period immediately following the occurrence of such Registration Default.
The amount of the Additional Interest shall increase by an additional $.05 per
week per $1,000 in principal amount of Transfer Restricted Securities with
respect to each subsequent 90-day period until all Registration Defaults have
been cured, up to a maximum amount of Additional Interest of $.25 per week per
$1,000 in principal amount of Transfer Restricted Securities; provided that
Stater Bros. and the Guarantors shall in no event be required to pay Additional
Interest for more than one Registration Default at any given time.
Notwithstanding anything to the contrary set forth herein, (1) upon filing of
the Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of (i) above, (2) upon the effectiveness of
the Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of (ii) above, (3) upon Consummation of the
Exchange Offer, in the case of (iii) above, or (4) upon the filing of a
post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of (iv) above, the Additional Interest
payable with respect to the Transfer Restricted Securities as a result of such
clause (i), (ii), (iii) or (iv), as applicable, shall cease.

(b) Stater Bros. and the Guarantors shall notify the Trustee within one business
day after each and every date on which an event occurs in respect of which
Additional Interest is required to be paid (an “Event Date”). Additional
Interest shall be paid by depositing with the Trustee, in trust, for the benefit
of the Holders thereof, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due to Holders of Notes with respect to which the Trustee serves. The
Additional Interest due shall be payable on each interest payment date to the
record Holder of Notes entitled to receive the interest payment to be paid on
such date as set forth in the Indenture. Each obligation to pay Additional
Interest shall be deemed to accrue on the applicable Event Date.

5. REGISTRATION PROCEDURES

In connection with the registration of any Transfer Restricted Securities
pursuant to Sections 2 or 3 hereof, Stater Bros. and the Guarantors shall effect
such registrations to permit the sale of such Transfer Restricted Securities in
accordance with the intended method or methods of disposition thereof, and,
pursuant thereto, Stater Bros. and the Guarantors shall:

(a) Prepare and file with the Commission, as soon as practicable after the date
hereof but in any event prior to the dates set forth in Sections 2 and 3 of this
Agreement, as applicable, a Registration Statement or Registration Statements as
prescribed by Section 2 or 3, and use their commercially reasonable efforts to
cause each such Registration Statement to become effective and remain effective
as provided herein; provided, that, if (1) such filing is pursuant to Section 3,
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period,

 

9



--------------------------------------------------------------------------------

before filing any Registration Statement or Prospectus or any amendments or
supplements thereto, Stater Bros. and the Guarantors shall, if requested,
furnish to and afford the Holders of the Transfer Restricted Securities and each
such Participating Broker-Dealer (together, the “Selling Holders”), as the case
may be, covered by such Registration Statement, one special counsel for the
Selling Holders, in the case of an underwritten offering under a Shelf
Registration Statement only (the “Holders Counsel”), and the managing
underwriters, if any, a reasonable opportunity to review copies of all such
documents (including copies of any documents to be incorporated by reference
therein and all exhibits thereto) proposed to be filed (at least five business
days prior to such filing). Stater Bros. and the Guarantors shall not file any
Registration Statement or Prospectus or any amendments or supplements thereto in
respect of which the Selling Holders must be afforded an opportunity to review
prior to the filing of such document, if the Selling Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities covered by such
Registration Statement, or such Participating Broker-Dealer, as the case may be,
the Holders Counsel, if any, or the managing underwriters, if any, shall
reasonably object.

(b) Use their commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
for the period specified in Section 2 or 3 of this Agreement, as applicable.
Upon the occurrence of any event that would cause any such Registration
Statement or the Prospectus contained therein (A) to contain an untrue statement
of material fact or omit to state any material fact necessary to make the
statements therein not misleading or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, Stater Bros. and the Guarantors shall file promptly an appropriate
amendment to such Registration Statement curing such defect, and, if Commission
review is required, use their commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable.

(c) Prepare and file with the Commission such amendments and post-effective
amendments to each Shelf Registration Statement or Exchange Offer Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period or the Applicable
Period, as the case may be; cause the related Prospectus to be supplemented by
any required Prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 (or any similar provisions then in force) under the Securities Act;
and comply with the provisions of the Securities Act, the Exchange Act and the
rules and regulations of the Commission promulgated thereunder applicable to
them with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by a
Participating Broker-Dealer covered by any such Prospectus. Stater Bros. and the
Guarantors shall be deemed not to have used their commercially reasonable
efforts to keep a Registration Statement effective during the Applicable Period
if they voluntarily take any action that would result in Selling Holders of the
Transfer Restricted Securities covered thereby or Participating Broker-Dealers
seeking to sell Exchange Notes not being able to sell such Transfer Restricted
Securities or such Exchange Notes during that period unless such action is
required by applicable law.

 

10



--------------------------------------------------------------------------------

(d) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, Stater Bros. and the Guarantors shall notify the Selling
Holders, the Holders Counsel, if any, and the managing underwriters, if any,
promptly (but in any event within two business days), and confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective (including in such
notice a written statement that any Selling Holder may, upon request, obtain,
without charge, one conformed copy of such Registration Statement or
post-effective amendment including financial statements and schedules, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the Commission of any stop order suspending the effectiveness of
a Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus or the initiation of any proceedings for that purpose,
(iii) if at any time when a prospectus is required by the Securities Act to be
delivered in connection with sales of the Transfer Restricted Securities the
representations and warranties of Stater Bros. and the Guarantors contained in
any agreement (including any underwriting agreement) contemplated by
Section 5(o) below cease to be true and correct, (iv) of the receipt by Stater
Bros. or the Guarantors of any notification with respect to the suspension of
the qualification or exemption from qualification of a Registration Statement or
any of the Transfer Restricted Securities or the Exchange Notes to be sold by
any Participating Broker-Dealer for offer or sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose, (v) of the
happening of any event or any information becoming known that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (vi), of any Suspension Period, in the case of a Shelf
Registration Statement, and (vii) of Stater Bros.’ and the Guarantors’
reasonable determination that a post-effective amendment to a Registration
Statement would be appropriate.

(e) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of a Registration Statement
or of any order preventing or suspending the use of a Prospectus or suspending
the qualification (or exemption from qualification) of any of the Transfer
Restricted Securities or the Exchange Notes to be sold by any Participating
Broker-Dealer, for sale in any jurisdiction, and, if any such order is issued,
to use their commercially reasonable efforts to obtain the withdrawal of any
such order at the earliest possible moment.

 

11



--------------------------------------------------------------------------------

(f) If a Shelf Registration Statement is filed pursuant to Section 3 and if
requested by the managing underwriters, if any, or the Selling Holders of a
majority in aggregate principal amount of the Transfer Restricted Securities
being sold in connection with an underwritten offering, (i) promptly incorporate
in a prospectus supplement or post-effective amendment such information as the
managing underwriters, if any, or such Selling Holders or Holders Counsel, if
any, reasonably request to be included therein, (ii) make all required filings
of such prospectus supplement or such post-effective amendment as soon as
practicable after Stater Bros. and the Guarantors have received notification of
the matters to be incorporated in such prospectus supplement or post-effective
amendment, and (iii) supplement or make amendments to such Registration
Statement.

(g) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, furnish to each Selling Holder who so requests and to the
Holders Counsel, if any, and each managing underwriter, if any, without charge,
one conformed copy of the Registration Statement or Registration Statements and
each post-effective amendment thereto, including financial statements and
schedules, and, if requested, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits.

(h) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, deliver to each Selling Holder, the Holders Counsel, if any,
and the underwriters, if any, without charge, as many copies of the Prospectus
or Prospectuses (including each form of preliminary prospectus) and each
amendment or supplement thereto and any documents incorporated by reference
therein as such Persons may reasonably request; and, subject to the last
paragraph of this Section 5, Stater Bros. and the Guarantors hereby consent to
the use of such Prospectus and each amendment or supplement thereto by each of
the Selling Holders and the underwriters or agents, if any, and dealers (if
any), in connection with the offering and sale of the Transfer Restricted
Securities covered by or the sale by Participating Broker-Dealers of the
Exchange Notes pursuant to such Prospectus and any amendment or supplement
thereto.

(i) Prior to any public offering of Transfer Restricted Securities or any
delivery of a Prospectus contained in the Exchange Offer Registration Statement
by any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, to use their commercially reasonable efforts to register or
qualify, and to cooperate with the Selling Holders, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Transfer Restricted Securities for offer and sale under the securities or Blue
Sky laws of such jurisdictions within the United States as any Selling Holder or
the managing underwriters reasonably request in writing; provided, that where
Exchange Notes held by Participating Broker-Dealers or Transfer Restricted
Securities are offered other than through an underwritten offering, Stater Bros.
and the Guarantors agree to cause their counsel to perform Blue Sky
investigations and file registrations

 

12



--------------------------------------------------------------------------------

and qualifications required to be filed pursuant to this Section 5(i); keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Exchange Notes held by Participating
Broker-Dealers or the Transfer Restricted Securities covered by the applicable
Registration Statement; provided, further, that Stater Bros. and the Guarantors
shall not be required to (A) qualify generally to do business in any
jurisdiction where they are not then so qualified, (B) take any action that
would subject them to general service of process in any such jurisdiction where
it is not then so subject or (C) subject themselves to taxation in excess of a
nominal dollar amount in any such jurisdiction.

(j) If a Shelf Registration Statement is filed pursuant to Section 3, cooperate
with the Selling Holders of Transfer Restricted Securities and the managing
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company; and enable such Transfer
Restricted Securities to be in such denominations and registered in such names
as the managing underwriters, if any, or Selling Holders may reasonably request.

(k) Use their commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriters, if any, to
consummate the disposition of such Transfer Restricted Securities, except as may
be required solely as a consequence of the nature of such Selling Holder’s
business, in which case Stater Bros. and the Guarantors will cooperate in all
reasonable respects with the filing of such Registration Statement and the
granting of such approvals.

(l) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by Sections
5(d)(v) or 5(d)(vi) above, as promptly as practicable, prepare and (subject to
Section 5(a) above) file with the Commission, at the expense of Stater Bros. and
the Guarantors, a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Transfer
Restricted Securities being sold thereunder or to the purchasers of the Exchange
Notes to whom such Prospectus will be delivered by a Participating Broker-Dealer
any such Prospectus will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(m) Use their commercially reasonable efforts to cause the Transfer Restricted
Securities covered by a Registration Statement or the Exchange Notes, as the
case may be, to be rated with the appropriate rating agencies, if so requested
by the Selling Holders of a majority in

 

13



--------------------------------------------------------------------------------

aggregate principal amount of Transfer Restricted Securities covered by such
Registration Statement or the Exchange Notes, as the case may be, or the
managing underwriters, if any.

(n) Prior to the effective date of the first Registration Statement relating to
the Transfer Restricted Securities, (i) provide the Trustee with printed
certificates for the Transfer Restricted Securities in a form eligible for
deposit with The Depository Trust Company and (ii) provide a CUSIP number for
the Transfer Restricted Securities.

(o) In the event of an underwritten offering of Transfer Restricted Securities
pursuant to a Shelf Registration Statement, enter into an underwriting agreement
as is customary in underwritten offerings and take all such other actions as are
reasonably requested by the managing underwriters in order to expedite or
facilitate the registration or the disposition of such Transfer Restricted
Securities, and in such connection, (i) make such representations and warranties
to the underwriters, with respect to the business of Stater Bros., the
Guarantors and their subsidiaries and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are customarily made by issuers to underwriters in
underwritten offerings, and confirm the same if and when requested; (ii) obtain
opinions of counsel to Stater Bros. and the Guarantors and updates thereof in
form and substance reasonably satisfactory to the managing underwriters,
addressed to the underwriters covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by underwriters; (iii) obtain “cold comfort” letters and
updates thereof in form and substance reasonably satisfactory to the managing
underwriters from the independent certified public accountants of Stater Bros.
and the Guarantors (and, if necessary, any other independent certified public
accountants of any subsidiary of Stater Bros. or the Guarantors or of any
business acquired by Stater Bros. or the Guarantors for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each of the underwriters, such letters to
be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings and such other
matters as reasonably requested by underwriters; and (iv) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures no less favorable than those set forth in Section 7 hereof (or such
other provisions and procedures acceptable to Selling Holders of a majority in
aggregate principal amount of Transfer Restricted Securities covered by such
Registration Statement and the managing underwriters or agents) with respect to
all parties to be indemnified pursuant to said Section. The above shall be done
at each closing under such underwriting agreement, or as and to the extent
required thereunder.

(p) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any Selling Holder, any
underwriter participating in any such disposition of Transfer Restricted
Securities, if any, the Holders Counsel, if any, and any accountant or other
agent retained by any such Selling Holder or underwriter (collectively, the
“Inspectors”), at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of Stater Bros., the Guarantors and their subsidiaries

 

14



--------------------------------------------------------------------------------

(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the officers,
directors and employees of Stater Bros., the Guarantors and their subsidiaries
to supply all information in each case reasonably requested by any such
Inspector in connection with such Registration Statement. Records which Stater
Bros. and the Guarantors determine, in good faith, to be confidential and any
Records which they notify the Inspectors are confidential shall not be disclosed
by the Inspectors unless (i) the disclosure of such Records is necessary to
avoid or correct a misstatement or omission in such Registration Statement,
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction or (iii) the information in such
Records has been made generally available to the public. Each Inspector and
Selling Holder will be required to agree that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it as the basis for any market transactions in the securities of Stater Bros.
and the Guarantors, unless and until such information is made generally
available to the public. Each Selling Holder will be required to further agree
that it will, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, give notice to Stater Bros. and the Guarantors and
allow Stater Bros. and the Guarantors to undertake appropriate action to prevent
disclosure of the Records deemed confidential at their expense.

(q) Provide an indenture trustee for the Transfer Restricted Securities or the
Exchange Notes, as the case may be, and cause the Indenture or the trust
indenture provided for in Section 2(a), as the case may be, to be qualified
under the TIA not later than the effective date of the Exchange Offer or the
first Registration Statement relating to the Transfer Restricted Securities; and
in connection therewith, cooperate with the trustee under any such indenture and
the Holders of the Transfer Restricted Securities, to effect such changes to
such indenture as may be required for such indenture to be so qualified in
accordance with the terms of the TIA; and execute, and use their commercially
reasonable efforts to cause such trustee to execute, all documents as may be
required to effect such changes, and all other forms and documents required to
be filed with the Commission to enable such indenture to be so qualified in a
timely manner.

(r) Comply with all applicable rules and regulations of the Commission and make
generally available to their security holders earnings statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any 12-month period (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Transfer Restricted Securities are sold to underwriters in a
firm commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of Stater Bros. after the effective date of a Registration
Statement, which statements shall cover said 12-month periods.

(s) Upon consummation of an Exchange Offer, obtain one or more opinions of
counsel to Stater Bros. and the Guarantors addressed to the Trustee pursuant to
the terms of the Indenture.

 

15



--------------------------------------------------------------------------------

(t) If an Exchange Offer is to be consummated, upon delivery of the Transfer
Restricted Securities by Holders to Stater Bros. and the Guarantors (or to such
other Person as directed by Stater Bros. or the Guarantors) in exchange for the
Exchange Notes, Stater Bros. and the Guarantors shall mark, or cause to be
marked, on such Transfer Restricted Securities that such Transfer Restricted
Securities are being cancelled in exchange for the Exchange Notes; in no event
shall such Transfer Restricted Securities be marked as paid or otherwise
satisfied.

(u) Cooperate with each seller of Transfer Restricted Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Transfer Restricted Securities and their respective counsel
in connection with any filings required to be made with the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

(v) Use their commercially reasonable efforts to take all other steps necessary
to effect the registration of the Transfer Restricted Securities covered by a
Registration Statement contemplated hereby.

(w) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to Stater Bros. and the Guarantors
raises a substantial question as to whether the Exchange Offer is permitted by
applicable federal law, seek a no-action letter or other favorable decision from
the Commission allowing Stater Bros. and the Guarantors to consummate an
Exchange Offer for such Transfer Restricted Securities. Stater Bros. and the
Guarantors hereby agree to pursue the issuance of such a decision to the
Commission staff level. In connection with the foregoing, Stater Bros. and the
Guarantors hereby agree to take all such other actions as may be requested by
the Commission or otherwise required in connection with the issuance of such
decision, including without limitation (A) participating in telephonic
conferences with the Commission, (B) delivering to the Commission staff an
analysis prepared by counsel to Stater Bros. and the Guarantors setting forth
the legal bases, if any, upon which such counsel has concluded that such an
Exchange Offer should be permitted and (C) diligently pursuing a resolution
(which need not be favorable) by the Commission staff.

Stater Bros. and the Guarantors may require each seller of Transfer Restricted
Securities or Participating Broker-Dealer as to which any registration is being
effected to furnish to Stater Bros. and the Guarantors such information
regarding such seller or Participating Broker-Dealer and the distribution of
such Transfer Restricted Securities or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, as Stater Bros. and the
Guarantors may, from time to time, reasonably request including, without
limitation, a written representation to Stater Bros. and the Guarantors (which
may be contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement or Shelf Registration Statement, as applicable) stating
that (A) it is not an affiliate of Stater Bros. or the Guarantors, (B) the
amount of Transfer Restricted Securities held by such Selling Holder prior to
the Exchange Offer, (C) the amount of Transfer Restricted Securities owned by
such Selling Holder to be exchanged in the Exchange Offer and representing that
such Selling Holder is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued and (D) it is acquiring the
Exchange Notes in its ordinary course of business. Stater Bros. and the
Guarantors may exclude

 

16



--------------------------------------------------------------------------------

from such registration the Transfer Restricted Securities of any Selling Holder
who unreasonably fails to furnish such information within the time period
specified in Section 3 of this Agreement without any further obligation to
register the Transfer Restricted Securities of such Selling Holder under this
Agreement, and any such Selling Holder shall not be entitled to any Additional
Interest required to be paid under this Agreement with respect to the
Registration Statement from which such Selling Holder is excluded.

Each Holder of Transfer Restricted Securities and each Participating
Broker-Dealer agrees by acquisition of such Transfer Restricted Securities or
Exchange Notes to be sold by such Participating Broker-Dealer, as the case may
be, that, upon receipt of any notice from Stater Bros. and the Guarantors of a
Suspension Period or of the happening of any event of the kind described in
Sections 5(d)(ii), 5(d)(iv), 5(d)(v), or 5(d)(vi), such Holder will forthwith
discontinue disposition of such Transfer Restricted Securities covered by such
Registration Statement or Prospectus or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, until such Holder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 5(l), or until it is advised in writing (the “Advice”) by Stater Bros.
and the Guarantors that the use of the applicable Prospectus may be resumed, and
has received copies of any amendments or supplements thereto. In the event
Stater Bros. and the Guarantors shall give any such notice, each of the
Effectiveness Period and the Applicable Period shall be extended by the number
of days during such periods from and including the date of the giving of such
notice to and including the date when each Selling Holder covered by such
Registration Statement or Exchange Notes to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(l) or (y) the
Advice.

6. REGISTRATION EXPENSES

(a) All fees and expenses incident to the performance of or compliance with this
Agreement by Stater Bros. and the Guarantors shall be borne by Stater Bros. and
the Guarantors, whether or not the Exchange Offer or a Shelf Registration
Statement is filed or becomes effective, including, without limitation, (i) all
registration and filing fees (including, without limitation, (A) fees with
respect to filings required to be made with FINRA in connection with an
underwritten offering and (B) fees and expenses of compliance with state
securities or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of its counsel in connection with Blue Sky qualifications of the
Transfer Restricted Securities or Exchange Notes and determination of the
eligibility of the Transfer Restricted Securities or Exchange Notes for
investment under the laws of such jurisdictions (x) where the Holders of
Transfer Restricted Securities are located, in the case of the Exchange Notes,
or (y) as provided in Section 5(i), in the case of Transfer Restricted
Securities or Exchange Notes to be sold by a Participating Broker-Dealer during
the Applicable Period)), (ii) printing expenses (including, without limitation,
expenses (A) of printing certificates for the Notes in a form eligible for
deposit with The Depository Trust Company and (B) of printing prospectuses if
the printing of prospectuses is requested by (I) the managing underwriters, if
any, or, (II) in respect of Notes to be sold by any Participating Broker-Dealer
during the Applicable Period, by the Holders of a majority in aggregate
principal amount of the Notes included in any Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for Stater

 

17



--------------------------------------------------------------------------------

Bros. and the Guarantors and reasonable fees and disbursements of the Holders
Counsel, if any (subject to the provisions of Section 6(b)), (v) fees and
disbursements of the independent certified public accountants referred to in
Section 5(o)(iii) (including, without limitation, in the case of an underwritten
offering under a Shelf Registration Statement, the expenses of any special audit
and “cold comfort” letters required by or incident to such performance),
(vi) the fees and expenses of any “qualified independent underwriter” or other
independent appraiser participating in an offering pursuant to the rules and
regulations of FINRA, (vii) rating agency fees, (viii) Securities Act liability
insurance, if Stater Bros. and the Guarantors desire such insurance, (ix) fees
and expenses of all other Persons retained by Stater Bros. and the Guarantors,
(x) internal expenses of Stater Bros. and the Guarantors (including, without
limitation, all salaries and expenses of officers and employees of Stater Bros.
and the Guarantors performing legal or accounting duties), (xi) the expense of
any annual or special audit, (xii) the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
and (xiii) the expenses relating to printing, word processing and distributing
all Registration Statements, underwriting agreements, securities sales
agreements, indentures and any other documents necessary in order to comply with
this Agreement.

(b) In connection with any underwritten offering under a Shelf Registration
Statement filed hereunder, Stater Bros. and the Guarantors shall reimburse the
Holders of the Transfer Restricted Securities being registered in such
registration for the reasonable fees and disbursements of the Holders Counsel
(in addition to appropriate local counsel) chosen by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities to be
included in such Shelf Registration Statement and other reasonable out-of-pocket
expenses of the Holders of Transfer Restricted Securities incurred in connection
with the registration of the Transfer Restricted Securities.

7. INDEMNIFICATION

(a) Stater Bros. and the Guarantors will indemnify and hold harmless each Holder
of Transfer Restricted Securities and each Participating Broker-Dealer selling
Exchange Notes during the Applicable Period, the directors, officers, employees
and agents of each person, and each person, if any, who controls any such person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each a “Participant”) from and against any and all losses, claims,
liabilities, expenses and damages (including any and all investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted), to
which they, or any of them, may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, liabilities, expenses or
damages arise out of or are based on any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus or any amendment or supplement thereto or any preliminary prospectus
or the omission or alleged omission to state in such document a material fact
required to be stated in it or necessary to make the statements in it not
misleading; provided, that a Participant will not be entitled to any such
indemnification hereunder to the extent that such loss, claim, liability,
expense or damage arises from and is based on an untrue statement or omission or
alleged untrue statement or omission

 

18



--------------------------------------------------------------------------------

made in reliance on and in conformity with information relating to such
Participant furnished in writing to Stater Bros. or the Guarantors by such
Participant expressly for inclusion therein.

(b) Each Participant will indemnify and hold harmless Stater Bros. and the
Guarantors, each person, if any, who controls Stater Bros. or the Guarantors,
respectively, within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, each of their respective directors and officers
to the same extent as the foregoing indemnity from Stater Bros. and the
Guarantors to each Participant, but only insofar as losses, claims, liabilities,
expenses or damages arise out of or are based on any untrue statement or
omission or alleged untrue statement or omission made in reliance on and in
conformity with information relating to such Participant furnished in writing to
Stater Bros. or the Guarantors by such Participant expressly for use in any
Registration Statement or Prospectus or any amendment or supplement thereto or
any preliminary prospectus. The liability of any Participant under this
paragraph shall in no event exceed the proceeds received by such Participant
from sales of Transfer Restricted Securities giving rise to such obligations.

(c) Any party that proposes to assert the right to be indemnified under this
Section 7 will, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 7, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve it from any liability that it may have to any indemnified party under
the foregoing provisions of this Section 7 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel satisfactory to the indemnified party, and after notice
from the indemnifying party to the indemnified party of its election to assume
the defense, the indemnifying party will not be liable to the indemnified party
for any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall

 

19



--------------------------------------------------------------------------------

not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees, disbursements and other charges
of more than one separate firm admitted to practice in such jurisdiction at any
one time for all such indemnified party or parties. All such fees, disbursements
and other charges will be reimbursed by the indemnifying party promptly as they
are incurred. An indemnifying party will not be liable for any settlement of any
action or claim effected without its written consent (which consent will not be
unreasonably withheld).

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Section 7 is applicable in accordance with its terms but for any reason is held
to be unavailable from Stater Bros., the Guarantors or any Participant, then
Stater Bros., the Guarantors and each Participant will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by Stater Bros. or the Guarantors from
persons other than a Participant, such as persons who control Stater Bros. or
the Guarantors within the meaning of the Securities Act, and their respective
officers and directors, who also may be liable for contribution) to which Stater
Bros., the Guarantors and each Participant may be subject in such proportion as
is appropriate to reflect the relative benefits received by Stater Bros. and the
Guarantors on the one hand and each Participant on the other. The relative
benefits received by Stater Bros. and the Guarantors on the one hand and each
Participant on the other shall be deemed to be equal to (i) with respect to
Stater Bros. and the Guarantors, the total net proceeds from the initial
offering (before deducting expenses) received by Stater Bros. and the
Guarantors, (ii) with respect to the initial purchaser in such offering, the
total purchase discount and commissions, (iii) with respect to any other Holder
of Transfer Restricted Securities, the value of such Notes and (iv) with respect
to any underwriter, the total underwriting discounts and commissions with
respect to such underwriting, in each case of clauses (i), (ii) or (iv), as set
forth on the cover page of the applicable offering memorandum or prospectus. If,
but only if, the allocation provided by the foregoing sentence is not permitted
by applicable law, the allocation of contribution shall be made in such
proportion as is appropriate to reflect not only the relative benefits referred
to in the foregoing sentence but also the relative fault of Stater Bros. and the
Guarantors on the one hand and each Participant on the other, with respect to
the statements or omissions which resulted in such loss, claim, liability,
expense or damage, or action in respect thereof, as well as any other relevant
equitable considerations with respect to such offering. Such relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by Stater Bros., the Guarantors or a
Participant, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Stater Bros., the Guarantors and each Participant shall agree that it would not
be just and equitable if contributions pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense or damage, or action in respect thereof, referred to above in
this Section 7(d) shall be deemed to include, for purpose of this Section 7(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this

 

20



--------------------------------------------------------------------------------

Section 7(d), a Participant shall not be required to contribute any amount in
excess of the amount by which the proceeds received by such Participant from
sales of Transfer Restricted Securities exceed the amount of any damages that
such Participant has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no person found
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 7(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act will have the same rights to contribution as that party, and each
officer of Stater Bros. and the Guarantors, respectively, will have the same
rights to contribution as Stater Bros. and the Guarantors, subject in each case
to the provisions hereof. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 7(d), will notify
any such party or parties from whom contribution may be sought, but the omission
so to notify will not relieve the party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 7(d). No
party will be liable for contribution with respect to any action or claim
settled without its written consent (which consent will not be unreasonably
withheld).

(e) The indemnity and contribution agreements contained in this Section 7 will
be in addition to any liability which the indemnifying persons may otherwise
have to the indemnified persons referred to above.

8. RULES 144 AND 144A

Stater Bros. and the Guarantors covenant that they will file the reports
required to be filed by them under the Securities Act and the Exchange Act and
the rules and regulations adopted by the Commission thereunder in a timely
manner and, if at any time Stater Bros. and the Guarantors are not required to
file such reports, they will, upon the request of any Holder of Transfer
Restricted Securities, make publicly available other information so long as
necessary to permit sales pursuant to Rule 144 and Rule 144A under the
Securities Act. Stater Bros. and the Guarantors further covenant that they will
take such further action as any Holder of Transfer Restricted Securities may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Transfer Restricted Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
and Rule 144A under the Securities Act, as such Rules may be amended from time
to time, or (b) any similar rule or regulation hereafter adopted by the
Commission.

9. UNDERWRITTEN REGISTRATIONS

If any of the Transfer Restricted Securities covered by any Shelf Registration
Statement are to be sold in an underwritten offering, the investment banker or
investment bankers and manager or managers that will manage the offering will be
selected by the Holders of a majority in aggregate principal amount of such
Transfer Restricted Securities included in such offering and reasonably
acceptable to Stater Bros. and the Guarantors.

No Holder of Transfer Restricted Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Transfer Restricted

 

21



--------------------------------------------------------------------------------

Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

10. MISCELLANEOUS

(a) Remedies. In the event of a breach by Stater Bros. or the Guarantors of any
of their obligations under this Agreement, each Holder of Transfer Restricted
Securities, in addition to being entitled to exercise all rights provided
herein, in the Indenture or, in the case of the Initial Purchaser, in the
Purchase Agreement or granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. Stater
Bros. and the Guarantors agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by them of any of the
provisions of this Agreement and hereby further agree that, in the event of any
action for specific performance in respect of such breach, they shall waive the
defense that a remedy at law would be adequate.

(b) No Inconsistent Agreements. Stater Bros. and the Guarantors have not, as of
the date hereof, and Stater Bros. and the Guarantors shall not, after the date
of this Agreement, enter into any agreement with respect to any of their
securities that is inconsistent with the rights granted to the Holders of
Transfer Restricted Securities in this Agreement or otherwise conflicts with the
provisions hereof. Stater Bros. and the Guarantors have not entered or will not
enter into any agreement with respect to any of their securities which will
grant to any Person piggy-back rights with respect to a Registration Statement.

(c) Adjustments Affecting Transfer Restricted Securities. Stater Bros. and the
Guarantors shall not, directly or indirectly, take any action with respect to
the Transfer Restricted Securities as a class that would adversely affect the
ability of the Holders of Transfer Restricted Securities to include such
Transfer Restricted Securities in a registration undertaken pursuant to this
Agreement.

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless Stater Bros. and the Guarantors have obtained the written consent of
Holders of at least a majority of the then outstanding aggregate principal
amount of Transfer Restricted Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders of Transfer Restricted
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect, impair, limit or compromise the
rights of other Holders of Transfer Restricted Securities may be given by
Holders of at least a majority in aggregate principal amount of the Transfer
Restricted Securities being sold by such Holders pursuant to such Registration
Statement; provided, that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.

(e) Notices. All notices and other communications (including without limitation
any notices or other communications to the Trustee) provided for or permitted

 

22



--------------------------------------------------------------------------------

hereunder shall be made in writing by hand-delivery, registered first-class
mail, next-day air courier or telecopier.

(i) if to a Holder of Transfer Restricted Securities, at the most current
address given by the Trustee to Stater Bros. and the Guarantors; and

(ii) if to Stater Bros. or the Guarantors, at:

Stater Bros. Holdings Inc.

301 S. Tippecanoe Avenue

San Bernardino, California 92408

Telecopy No.: (909) 379-0450

Attention: Chief Executive Officer

with copies to:

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue, 48th Floor

Los Angeles, California 90071-3197

Telecopy No.: (213) 229-7520

Attention: Linda L. Curtis, Esq.

and

Varner & Brandt LLP

3750 University Avenue, Suite 610

Riverside, California 92501

Telecopy No.: (951) 274-7777

Attention: Bruce D. Varner, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; one business day after being
timely delivered to a next-day air courier; and when receipt is acknowledged by
the addressee, if telecopied.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the trustee under the
Indenture at the address specified in such Indenture.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, that with respect to the
indemnity and contribution agreements in Section 7, each Holder of Transfer
Restricted Securities subsequent to the Initial Purchasers shall be bound by the
terms thereof if (i) such Holder elects to include Transfer Restricted
Securities in a Shelf

 

23



--------------------------------------------------------------------------------

Registration Statement and (ii) such Holder is advised expressly by Stater Bros.
and the Guarantors of the provisions contained in Section 7 and that such
Holder’s election to include Transfer Restricted Securities in a Shelf
Registration Statement shall be deemed such Holder’s agreement to be bound by
such provisions.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final expression of their
agreement, and is intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.

(l) Notes Held by Stater Bros., the Guarantors or Their Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Transfer Restricted
Securities is required hereunder, Transfer Restricted Securities held by Stater
Bros., the Guarantors and other obligors on the Notes or the affiliates (as such
term is defined in Rule 405 under the Securities Act) of the Company or the
Guarantors shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

STATER BROS. HOLDINGS INC. By:   /s/ Jack H. Brown   Jack H. Brown   Chairman of
the Board, President   and Chief Executive Officer By:   /s/ Bruce D. Varner  
Bruce D. Varner   Secretary

 

25



--------------------------------------------------------------------------------

 

GUARANTORS: STATER BROS. MARKETS By:   /s/ Phillip J. Smith   Name:   Phillip J.
Smith   Title:   Executive Vice President &     Chief Financial Officer STATER
BROS. DEVELOPMENT, INC. By:   /s/ Phillip J. Smith   Name:   Phillip J. Smith  
Title:   Executive Vice President &     Chief Financial Officer SBM DAIRIES,
INC. By:   /s/ Bruce D. Varner   Name:   Bruce D. Varner   Title:   Secretary
SUPER RX, INC. By:   /s/ Phillip J. Smith   Name:   Phillip J. Smith   Title:  
Executive Vice President &     Chief Financial Officer

 

26



--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

By:   /s/ Aaron Peyton   Name:   Aaron Peyton   Title:   Managing Director

 

27